       Case 1:18-cv-02885-ESH Document 21 Filed 03/13/19 Page 1 of 21


                                                                               APPEAL,JURY,TYPE−L
                                  U.S. District Court
                       District of Columbia (Washington, DC)
                 CIVIL DOCKET FOR CASE #: 1:18−cv−02885−ESH

CORSI v. MUELLER et al                                        Date Filed: 12/09/2018
Assigned to: Judge Ellen S. Huvelle                           Jury Demand: Plaintiff
 Case: 1:13−cv−00851−RJL                                      Nature of Suit: 440 Civil Rights: Other
Cause: 28:1331 Federal Question: Other Civil Rights           Jurisdiction: U.S. Government Defendant
Plaintiff
JEROME CORSI                                    represented by Larry E. Klayman
an individual                                                  KLAYMAN LAW GROUP, P.A.
                                                               2020 Pennsylvania Avenue, NW
                                                               Suite 800
                                                               Washington, DC 20006
                                                               (310) 595−0800
                                                               Fax: (202) 379−9289
                                                               Email: leklayman@gmail.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED


V.
Defendant
ROBERT MUELLER                                  represented by Elizabeth Murray Tulis
an individual, Individually and in his                         U.S. DEPARTMENT OF JUSTICE
official capacity as Special Counsel                           Civil Division, Federal Programs Branch
                                                               1100 L Street NW
                                                               Washington, DC 20005
                                                               (202) 514−9237
                                                               Fax: (202) 616−8470
                                                               Email: elizabeth.tulis@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
FEDERAL BUREAU OF                               represented by Elizabeth Murray Tulis
INVESTIGATION                                                  (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
NATIONAL SECURITY AGENCY                        represented by Elizabeth Murray Tulis
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED


                                                                                                         1
      Case 1:18-cv-02885-ESH Document 21 Filed 03/13/19 Page 2 of 21


Defendant
CENTRAL INTELLIGENCE                         represented by Elizabeth Murray Tulis
AGENCY                                                      (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Defendant
UNITED STATES DEPARTMENT OF                  represented by Elizabeth Murray Tulis
JUSTICE                                                     (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Defendant
JEFF BEZOS

Defendant
WASHINGTON POST

Defendant
MANUEL ROIG−FRANZIA

Movant
DAVID ANDREW CHRISTENSON                     represented by DAVID ANDREW CHRISTENSON
                                                            P.O. Box 9063
                                                            Miramar Beach, FL 32550
                                                            PRO SE


Date Filed   #   Page Docket Text
12/09/2018   1        COMPLAINT against ALL DEFENDANTS with Jury Demand ( Filing fee $
                      400 receipt number 0090−5829000) filed by JEROME CORSI. (Attachments: #
                      1 Civil Cover Sheet, # 2 Summons, # 3 Summons, # 4 Summons, # 5 Summons,
                      # 6 Summons, # 7 Summons)(Klayman, Larry) (Entered: 12/09/2018)
12/09/2018   2        NOTICE OF RELATED CASE by JEROME CORSI. Case related to Case No.
                      13−cv−0851. (Klayman, Larry) (Main Document 2 replaced on 1/4/2019)
                      (znmw). (Entered: 12/09/2018)
12/10/2018            Case Assigned to Judge Richard J. Leon. (zmd) (Entered: 12/10/2018)
12/10/2018   3        SUMMONS (7) Issued Electronically as to CENTRAL INTELLIGENCE
                      AGENCY, FEDERAL BUREAU OF INVESTIGATION, ROBERT
                      MUELLER, NATIONAL SECURITY AGENCY, UNITED STATES
                      DEPARTMENT OF JUSTICE, U.S. Attorney and U.S. Attorney General
                      (Attachments: # 1 Notice and Consent) (zmd) (Entered: 12/10/2018)
12/12/2018   4        ORDER re 2 Notice of Related Case filed by JEROME CORSI: The plaintiff
                      shall show cause in writing within 14 days of this Order why this case is related
                      to Klayman v. Obama, C.A. No. 13−cv−851 for the purpose of the Rule 40.5
                      procedure; and it is further ordered that a hearing on plaintiff's notice is

                                                                                                          2
     Case 1:18-cv-02885-ESH Document 21 Filed 03/13/19 Page 3 of 21



                   scheduled for 1/3/2019 at 03:00 PM in Courtroom 18 before Judge Richard J.
                   Leon; and it is further ordered that failure to file a timely response to this Order
                   may result in dismissal of this case. Signed by Judge Richard J. Leon on
                   12/12/18. (tb) (Entered: 12/12/2018)
12/14/2018    5    MOTION for Joinder by DAVID ANDREW CHRISTENSON (Attachments: #
                   1 Exhibits)(jf) (Entered: 12/18/2018)
12/26/2018    6    NOTICE of Appearance by Elizabeth Murray Tulis on behalf of CENTRAL
                   INTELLIGENCE AGENCY, FEDERAL BUREAU OF INVESTIGATION,
                   NATIONAL SECURITY AGENCY, UNITED STATES DEPARTMENT OF
                   JUSTICE (Tulis, Elizabeth) (Entered: 12/26/2018)
12/26/2018    7    MOTION to Stay Hearing Date in Light of Lapse of Appropriations by
                   CENTRAL INTELLIGENCE AGENCY, FEDERAL BUREAU OF
                   INVESTIGATION, NATIONAL SECURITY AGENCY, UNITED STATES
                   DEPARTMENT OF JUSTICE (Tulis, Elizabeth) (Entered: 12/26/2018)
12/26/2018    8    RESPONSE TO ORDER OF THE COURT re 4 Order,,, Set Hearings,, filed by
                   JEROME CORSI. (Klayman, Larry) (Entered: 12/26/2018)
12/26/2018    9    RESPONSE re 7 MOTION to Stay Hearing Date in Light of Lapse of
                   Appropriations filed by JEROME CORSI. (Attachments: # 1 Exhibit Exhibit
                   1)(Klayman, Larry) (Entered: 12/26/2018)
12/27/2018         MINUTE ORDER. Upon consideration of defendants' 7 Motion for a Stay of
                   Hearing Date in Light of Lapse of Appropriations, it is hereby ORDERED that
                   the motion is DENIED. The hearing set by this Court's December 12, 2018
                   Order shall take place as scheduled on January 3, 2019, at 03:00 PM in
                   Courtroom 18 before Judge Richard J. Leon. SO ORDERED. Signed by Judge
                   Richard J. Leon on 12/27/18. (lcrjl1) (Entered: 12/27/2018)
12/31/2018   10    RESPONSE re 8 Response to Order of the Court, 2 Notice of Related Case filed
                   by CENTRAL INTELLIGENCE AGENCY, FEDERAL BUREAU OF
                   INVESTIGATION, NATIONAL SECURITY AGENCY, UNITED STATES
                   DEPARTMENT OF JUSTICE. (Tulis, Elizabeth) (Entered: 12/31/2018)
12/31/2018   11    REPLY re 8 Response to Order of the Court filed by JEROME CORSI.
                   (Klayman, Larry) (Entered: 12/31/2018)
01/03/2019         Minute Entry for proceedings held before Judge Richard J. Leon: Show Cause
                   Hearing held on 1/3/2019. For the reasons stated on the record in open Court, it
                   is ORDERED that the Clerk of Court shall transfer this matter to the Calendar
                   and Case Management Committee for random reassignment. (Court Reporter:
                   Lisa Moreira) (jth) (Entered: 01/03/2019)
01/03/2019   12    MEMORANDUM ORDER that the Clerk of Court shall transfer this matter −−
                   Corsi v. Mueller et al., No. 18−cv−2885 −− to the Calendar and Case
                   Management Committee for random reassignment. SO ORDERED. (See the
                   Order for complete details) Signed by Judge Richard J. Leon on 1/3/2019. (jth)
                   (Entered: 01/03/2019)
01/03/2019   13    Case randomly reassigned to Judge Ellen S. Huvelle. Judge Richard J. Leon is
                   no longer assigned to the case. (rj) (Entered: 01/03/2019)
01/04/2019   14

                                                                                                          3
     Case 1:18-cv-02885-ESH Document 21 Filed 03/13/19 Page 4 of 21



                      TRANSCRIPT OF RELATED CASE HEARING before Judge Richard J. Leon
                      held on January 3, 2019; Page Numbers: 1−15. Date of Issuance:January 4,
                      2019. Court Reporter/Transcriber Lisa A. Moreira, RDR, CRR, Telephone
                      number 202−354−3187, Transcripts may be ordered by submitting the
                      Transcript Order Form

                      For the first 90 days after this filing date, the transcript may be viewed at the
                      courthouse at a public terminal or purchased from the court reporter referenced
                      above. After 90 days, the transcript may be accessed via PACER. Other
                      transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                      from the court reporter.

                      NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                      twenty−one days to file with the court and the court reporter any request to
                      redact personal identifiers from this transcript. If no such requests are filed, the
                      transcript will be made available to the public via PACER without redaction
                      after 90 days. The policy, which includes the five personal identifiers
                      specifically covered, is located on our website at www.dcd.uscourts.gov.

                      Redaction Request due 1/25/2019. Redacted Transcript Deadline set for
                      2/4/2019. Release of Transcript Restriction set for 4/4/2019.(Moreira, Lisa)
                      (Entered: 01/04/2019)
01/21/2019   15       AMENDED COMPLAINT against All Defendants with Jury Demand filed by
                      JEROME CORSI.(Klayman, Larry) (Entered: 01/21/2019)
01/22/2019   16       NOTICE of Errata by JEROME CORSI re 15 Amended Complaint
                      (Attachments: # 1 Exhibit)(Klayman, Larry) (Entered: 01/22/2019)
02/07/2019   17       Consent MOTION for Extension of Time to Respond to Amended Complaint by
                      CENTRAL INTELLIGENCE AGENCY, FEDERAL BUREAU OF
                      INVESTIGATION, NATIONAL SECURITY AGENCY, UNITED STATES
                      DEPARTMENT OF JUSTICE (Attachments: # 1 Text of Proposed
                      Order)(Tulis, Elizabeth) (Entered: 02/07/2019)
02/07/2019            MINUTE ORDER granting 17 Consent Motion for Extension of Time: Having
                      considered the Government's Consent Motion for One−Month Extension of
                      Time to Respond to Amended Complaint, it is hereby ORDERED that the
                      motion is GRANTED; and it is further ORDERED that the Government's
                      deadline to answer or otherwise respond to the plaintiff's amended complaint is
                      hereby extended to and including March 19, 2019. Signed by Judge Ellen S.
                      Huvelle on February 7, 2019. (AG) (Entered: 02/07/2019)
02/07/2019            Set/Reset Deadlines: Answer due by 3/19/2019. (gdf) (Entered: 02/08/2019)
03/06/2019   18   18 MEMORANDUM OPINION AND ORDER denying 5 Motion for Joinder. See
                     Memorandum Opinion and Order for details. Signed by Judge Ellen S. Huvelle
                     on 3/6/19. (lcesh2) (Entered: 03/06/2019)
03/06/2019   19       LEAVE TO FILE DENIED− Supplement to Amicus Brief submitted by movant
                      David Andrew Christenson. This document is unavailable as the Court denied
                      its filing. "Leave to file DENIED as motion to intervene denied. No further
                      filings will be accepted by the Clerk" Signed by Judge Ellen S. Huvelle on
                      03/06/2019. (jf) (Entered: 03/07/2019)

                                                                                                             4
     Case 1:18-cv-02885-ESH Document 21 Filed 03/13/19 Page 5 of 21



03/11/2019   20   6 NOTICE OF APPEAL as to 18 Order on Motion for Joinder by DAVID
                    ANDREW CHRISTENSON. Fee Status: No Fee Paid. Parties have been
                    notified. (jf) (Entered: 03/13/2019)




                                                                                     5
Case 1:18-cv-02885-ESH Document 21
                                20 Filed 03/13/19
                                         03/11/19 Page 6
                                                       1 of 21
                                                            12




                                                                 6
Case 1:18-cv-02885-ESH Document 21
                                20 Filed 03/13/19
                                         03/11/19 Page 7
                                                       2 of 21
                                                            12




                                                                 7
Case 1:18-cv-02885-ESH Document 21
                                20 Filed 03/13/19
                                         03/11/19 Page 8
                                                       3 of 21
                                                            12




                                                                 8
Case 1:18-cv-02885-ESH Document 21
                                20 Filed 03/13/19
                                         03/11/19 Page 9
                                                       4 of 21
                                                            12




                                                                 9
Case
Case1:18-cv-02885-ESH
     1:18-cv-02885-ESH Document
                       Document21
                                20 Filed
                                   Filed03/13/19
                                         03/11/19 Page
                                                  Page10
                                                       5 of
                                                          of12
                                                             21




                                                                  10
Case
Case1:18-cv-02885-ESH
     1:18-cv-02885-ESH Document
                       Document21
                                20 Filed
                                   Filed03/13/19
                                         03/11/19 Page
                                                  Page11
                                                       6 of
                                                          of12
                                                             21




                                                                  11
Case
Case1:18-cv-02885-ESH
     1:18-cv-02885-ESH Document
                       Document21
                                20 Filed
                                   Filed03/13/19
                                         03/11/19 Page
                                                  Page12
                                                       7 of
                                                          of12
                                                             21




                                                                  12
Case
Case1:18-cv-02885-ESH
     1:18-cv-02885-ESH Document
                       Document21
                                20 Filed
                                   Filed03/13/19
                                         03/11/19 Page
                                                  Page13
                                                       8 of
                                                          of12
                                                             21




                                                                  13
Case
Case1:18-cv-02885-ESH
     1:18-cv-02885-ESH Document
                       Document21
                                20 Filed
                                   Filed03/13/19
                                         03/11/19 Page
                                                  Page14
                                                       9 of
                                                          of12
                                                             21




                                                                  14
Case 1:18-cv-02885-ESH Document 21
                                20 Filed 03/13/19
                                         03/11/19 Page 15
                                                       10 of 21
                                                             12




                                                                  15
Case 1:18-cv-02885-ESH Document 21
                                20 Filed 03/13/19
                                         03/11/19 Page 16
                                                       11 of 21
                                                             12




                                                                  16
Case 1:18-cv-02885-ESH Document 21
                                20 Filed 03/13/19
                                         03/11/19 Page 17
                                                       12 of 21
                                                             12




                                                                  17
        Case
         Case1:18-cv-02885-ESH
              1:18-cv-02885-ESH Document
                                 Document21
                                          18 Filed
                                              Filed03/13/19
                                                    03/06/19 Page
                                                              Page18
                                                                   1 of 4
                                                                        21



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  JEROME CORSI,

                          Plaintiff,

                  v.                                  Civil Action No. 18-02885 (ESH)

  ROBERT MUELLER, et al.,

                          Defendants.



                          MEMORANDUM OPINION AND ORDER

       Before the Court is David Andrew Christenson’s motion to join plaintiff Jerome Corsi’s

pending action. (Mot. to Join, Dec. 14, 2018 (ECF No. 5).) Corsi has brought this action against

Special Counsel Robert Mueller; various federal agencies; and the Washington Post, its owner,

and one of its reporters (collectively, “the Post”). Corsi alleges that these entities and individuals

illegally surveilled him and defamed him. He alleges that these violations stemmed from his

independent investigation of former Secretary of State Hillary Clinton’s use of a private email

server and the Special Counsel’s probe into alleged collusion between Russia and Donald

Trump’s 2016 presidential campaign. (See Am. Compl. ¶¶ 16-18, Jan. 21, 2019 (ECF No. 15).)

       Christenson now moves pro se to join Corsi’s case, stating in his motion the following:

       Special Counsel/FBI Director Robert Mueller was instrumental in having me
       classified as a terrorist in 2010. Attorney General Matthew Whitaker was my
       attorney along with US Attorney Billy Gibbens. Whitaker was rewarded for
       criminally violating my Constitutional Rights and thus the Constitutional Rights
       of all Americans. The Patriot Act is still being invoked by the Special Counsel,
       Department of Justice, Federal Bureau of Investigation, Central Intelligence
       Agency, Nation [sic] Security Agency, etc. to keep me under surveillance in
       criminal violation of my Constitutional Rights.

(Mot. to Join at 1.) Attached to Christenson’s motion are 125 pages of exhibits, including


                                                  1
                                                                                                         18
        Case
         Case1:18-cv-02885-ESH
              1:18-cv-02885-ESH Document
                                 Document21
                                          18 Filed
                                              Filed03/13/19
                                                    03/06/19 Page
                                                              Page19
                                                                   2 of 4
                                                                        21



motions and amicus briefs he has filed in many other cases and letters to various other federal

judges. Although he does not say so explicitly, Christenson’s motion to join appears to be

premised on the allegation that he has been a target of surveillance by some of the same

defendants named in Corsi’s complaint.

        Under the Federal Rules of Civil Procedure, a person is entitled to “intervention of right”

if he “is given an unconditional right to intervene by a federal statute,” or “claims an interest

relating to the property or transaction that is the subject of the action, and is so situated that

disposing of the action may as a practical matter impair or impede the movant’s ability to protect

its interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a).

Neither of these circumstances apply to Christenson. He identifies no statutory right to

intervene, and the Court is not aware of any such right. Although Christenson makes vague

allegations that he has been surveilled by some of the same entities Corsi claims surveilled him,

Christenson makes no claims relating to the property or transaction at issue in Corsi’s

complaint.1 Likewise, there is no reason to believe that any of Christenson’s own interests could

be “impaired or impeded” by Corsi’s lawsuit. Fed. R. Civ. P. 24(a).

        Nor has Christenson established any reason for the Court to grant permissive intervention

pursuant to Rule 24(b). A court may grant permissive intervention to anyone who “is given a

conditional right to intervene by a federal statute,” or “has a claim or defense that shares with the

main action a common question of law or fact.” Fed. R. Civ. P. 24(b). To satisfy the latter

prong, the movant must present an independent ground for subject-matter jurisdiction, file a

timely motion, and make a claim that has a question of law or fact in common with the main




1
  Christenson makes no claims that could be construed to relate, even tangentially, to Corsi’s
allegations against the Post.

                                                   2
                                                                                                        19
        Case
         Case1:18-cv-02885-ESH
              1:18-cv-02885-ESH Document
                                 Document21
                                          18 Filed
                                              Filed03/13/19
                                                    03/06/19 Page
                                                              Page20
                                                                   3 of 4
                                                                        21



action. See E.E.O.C. v. Nat’l Children’s Center, Inc., 146 F.3d 1042, 1046 (D.C. Cir. 1998).

The court “enjoys considerable discretion to grant or deny permissive intervention.” Nat’l Ass’n

of Home Builders v. U.S. Army Corps of Engineers, 519 F. Supp. 2d 89, 93 (D.D.C. 2007)

(internal quotation marks and citation omitted); see also Nat’l Children’s Center, 146 F.3d at

1046 (“[P]ermissive intervention is an inherently discretionary enterprise.”). In its discretion the

Court is to “consider whether the intervention will unduly delay or prejudice the adjudication of

the original parties’ rights.” Fed. R. Civ. P. 24(c).

       Christenson cites no federal statute that gives him a right, conditional or otherwise, to

intervene, and the Court is unaware of any such statute. Therefore, the Court must determine

whether Christenson’s claim “shares with the main action a common question of law or fact.”

Fed. R. Civ. P. 24(b). Christenson does not articulate a legal claim based on which the Court

could determine whether he has presented an independent ground for subject-matter jurisdiction.

Moreover, he makes no showing of a question of law or fact in common with Corsi’s action.

There is no discernable factual nexus between, on the one hand, Corsi’s claims that he was

illegally surveilled in connection with the Special Counsel’s probe into alleged Russian

interference in the 2016 election, and on the other hand, Christenson’s claims. Specifically,

Christenson claims that (1) Mueller “was instrumental in having [Christenson] classified as a

terrorist in 2010,” when Mueller was FBI Director; (2) his unspecified constitutional rights were

violated by Matthew Whitaker, who was Acting Attorney General when Christenson moved to

join this action; and (3) he is the target of ongoing government surveillance under the Patriot

Act. (Mot. to Join at 1.) These allegations have nothing to do with the facts alleged by Corsi.

Corsi’s claims do include allegations that he was surveilled in violation of the USA Freedom Act

(see Am. Compl. at 1, ¶ 30), which extended some provisions of the partially expired Patriot Act;



                                                  3
                                                                                                       20
        Case
         Case1:18-cv-02885-ESH
              1:18-cv-02885-ESH Document
                                 Document21
                                          18 Filed
                                              Filed03/13/19
                                                    03/06/19 Page
                                                              Page21
                                                                   4 of 4
                                                                        21



however, Christenson’s bare assertion that government agencies have “invoked” the Patriot Act

to justify surveillance of him is far too attenuated to establish any connection to Corsi’s claims.

       Given the lack of any decipherable common question of law or fact, permitting

Christenson to join this action would unduly complicate the present action, and would certainly

“delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(c).

       Accordingly, it is hereby

       ORDERED that Christenson’s Motion to Join, ECF No. 5, is DENIED; and

       Since he may not intervene, the Clerk’s office is instructed not to file any further

pleadings by Christenson in this case.

       SO ORDERED.




                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge
Date: March 6, 2019




                                                  4
                                                                                                      21
